DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 11-19 in the reply filed on 06/11/2021 is acknowledged.

EXAMINER’S AMENDMENT
3.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claims 1-10 are cancelled.

Allowable Subject Matter
4.         Claims 11-19 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A component 
           Claims 12-19 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance is the second opening penetrates the dielectric layer; an antenna structure, wherein the printed circuit board, the dielectric layer, and the antenna structure are laminated in that order. These combinations have been found to be non-obvious over the prior art, hence claim 11-19 are allowed.


Relevant Arts
6)        A) Inagaki et al.  (US 8,331,102 B2) teaches Chip capacitors are provided in a printed circuit board 10. In this manner, the distance between an IC chip and each chip capacitor is shortened, and the loop inductance is reduced. In addition, the chip 

             B) Hsu  (US 7,839,650 B2) teaches the present invention provides a circuit board structure having an embedded capacitor and a method for fabricating the same. The circuit board structure includes a core layer board with at least one surface having non-penetrating first and second grooves, a circuit layer and a first electrode plate formed in the first and second grooves of the core layer board respectively and being flush with the core layer board; a high dielectric material layer formed on the core layer board, the circuit layer and the first electrode plate; a second electrode plate formed on the high dielectric material layer and corresponding to the first electrode plate, thereby forming a capacitor by the first and second electrode plates and the high dielectric material layer. The high dielectric material layer is formed on a plane surface so as to eliminate poor filling and improve reliability. 

Conclusion
7.         Any inquiry concerning this communication or earlier communications from the /ANDARGIE M AYCHILLHUM/
           Primary Examiner, Art Unit 2847examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848